DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 55 objected to because of the following informalities:  Claims 55 recites “a vinyl styrene monomer.” Styrene is itself a vinyl monomer. Thus, the term “vinyl” in “vinyl styrene” is unnecessary.  Appropriate correction is required and is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-49, 57, 60, 65-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US 2017/0062762).
Regarding claims 45 and 65;  Jain teaches cured films of ink compositions [abs]. Jain teaches the ink composition is printed on an OLED device [0032] which falls in the scope of an electronic device. The ink printing results in encapsulation layers [0005, 0034]. 
Jain teaches the compositions comprise a di(meth)acrylate monomer, (meth)acrylate monomers and multifunctional crosslinking agents (abstract). 
Jain does not refer to the (meth)acrylate monomers as a curing kinetics control additive. However, the instant specification states that curable monofunctional (meth)acrylate monomers are examples of monomers that have lower reactivity during curing than diacrylate monomers and can be referred to as curing kinetics control monomers. See instant specification, pg. 10, paragraph 38. Thus, the (meth)acrylate monomers of Jain fall in the scope of the claimed curing kinetics control additive.
Jain teaches examples comprising octadecyl methacrylate (corresponding to the claimed curing kinetics control additive), SR9209A (a diacrylate monomer), PET (pentaerythritol tetramethacrylate) (a multifunctional crosslinking agent), and TPO 2,4,6-trimethylbenzoyl-diphenylphosphine oxide (a photoinitiator) [0076; T1]. Jain teaches this composition is used for encapsulating OLED layers [0076] and are cured [0059, 0076]. 
Regarding claim 46; Jain teaches the composition includes both a dimethacrylate and/or a diacrylate [0042]. 
Regarding the molar percentages present in the claims, the following calculations were done: Formulation I of Jain teaches using 5.5 g (55 wt%) of PEG200D [T1, 0076] which has a molecular weight of about 330 g/mol [0042] giving about 0.1666 mol. 
Octadecyl methacrylate has a molecular weight of 338.6 and is used in an amount of 3g (30 wt%) giving 0.0088 mol. PET has a molecular weight of 340.4 and is used in an amount of 0.7g (7 wt%) giving 0.002 mol. BASF-TPO has a molecular weight of 348.4 and is used in an amount of 0.4 g (4 wt%) which gives 0.0011 mol. 

    PNG
    media_image1.png
    86
    325
    media_image1.png
    Greyscale
Jain teaches the structure of the alkoxylated aliphatic diacrylate is  



where n is between 3 and 12 [0053-0054]. This gives a molecular weight of 184.19 (when n=3) to 310.37 (when n=12). Formulation I uses 0.4 g (4 wt%) which gives from 0.0013 mol (when n=12) to 0.0021 mol (when n=3).
Adding the molar amount of Formula I (octadecyl methacrylate + SR9209A + PEG200D + PET +BASF TPO) (0.0088 mol + (0.0013 mol OR 0.0021 mol) +0.1666 mol + 0.002 mol + 0.0011 mol) gives about 0.1798 total moles in the composition. The mol% of the components is then about 5 mol% octadecyl methacrylate, 0.7 mol% SR9209A, 92 mol% PEG200D, 1.1 mol% PET, and 0.611 mol%. 
Regarding claim 47; the amount of 0.7 mol% SR9209A falls in the range of less than 60 mol % dimethacrylate.
Regarding claim 48; the amount of 92 mol% PEG200D falls in the range of at least 30 mol% diacrylate
Regarding claim 49; the amount of 5 mol% octadecyl methacrylate falls in the range of at least 0.1 mol% curing kinetics control additive.
Regarding claim 57; octadecylmethacrylate is a mono(meth)acrylate.
Regarding claim 60; Jain teaches multifunctional (meth)acrylates such as tri(meth)acrylates [0050].
Regarding claim 66; Jain teaches optoelectronic devices [0009, 0036].
Regarding claim 67; Jain teaches OLED [0032].
Regarding claim 68; Jain teaches inkjet printing the ink [0002, 0032-0034, 39] and Jain teaches additional inorganic encapsulation layer and multilayer configurations [0036, 0039] which result in both the inorganic layer over the polymeric film and under the polymeric film. This corresponds to an “inorganic barrier layer” substrate upon which the cured film of Jain is disposed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 53, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2017/0062762).
Jain teaches the cured ink compositions and printed electronic devices as discussed above, the discussion of which is incorporated herein by reference. 

    PNG
    media_image2.png
    90
    313
    media_image2.png
    Greyscale
Regarding claim 51; Jain teaches dimethacrylate monomers including  



where n is 3-12 [0055]. When n is 12, the dimethacrylate is 1,12-dodecanediol dimethacrylate.

    PNG
    media_image1.png
    86
    325
    media_image1.png
    Greyscale
Regarding claim 53; Jain teaches the alkoxylated aliphatic diacrylate is  


where n is between 3 and 12  [0053-0054] and when n is 10 or 12, the limitations of claim 53 are met.

    PNG
    media_image3.png
    115
    127
    media_image3.png
    Greyscale
Regarding claim 58; Jain teaches suitable aliphatic mono(meth)acrylates having structure  



where R is a straight carbon chain having C12-C18 carbon chain [0047]. When R is a C12 chain, the monomer is lauryl acrylate.
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the above monomers in the compositions of Jain et al. because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 

Claims 45, 52, and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (JP 2014-168948), wherein the machine English translation is used for citation. 
Regarding claims 45, 52, and 60-61; Kinoshita et al. teach a film [abs, 0025] comprising a cured layer containing a photopolymerizable compound (A), a photopolymerizable initiator (B), and particles. In the examples of Kinoshita et al., the photopolymerizable compound (A)  is tricyclodecanedimethanol diacrylate [0061].  The curable composition further includes crosslinking agents [0030]. With regards to “a curing kinetics control additive,” Kinoshita et al. teaches that a polymer component which adjusts curability is added to the compositions of invention [0025]. A polymer component which adjusts curability is “a curing kinetics control additive,” in that it adjusts (i.e. controls) curing kinetics. 
With regards to the limitation of claim 45 which recites a “multifunctional crosslinking agent,” it is noted that Kinoshita et al. teaches that 2 or more types of the photopolymerizable compound (A) are be used to produce the cured films of the invention. Expressly named examples of the photopolymerizable compound (A) include tricyclodecanedimethanol diacrylate, which is used in the Examples of Kinoshita et al., and trimethylolpropane tri(meth)acrylate [0022]. The instant specification specifically states that multifunctional (meth)acrylates are used as the multifunctional crosslinking agent in the instant invention, with an expressly named example being trimethylolpropane tri(meth)acrylate. The trimethylolpropane tri(meth)acrylate of Konishita is identical to a compound disclosed in the instant invention as a crosslinking linking, and therefore, the trimethylolpropane tri(meth)acrylate of Konishita et al. will necessarily perform the intended function of multifunctional acrylate when used in the compositions of the invention. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use 2 or more polyfunctional (meth)acrylate monomers, including tricyclodecanedimethanol diacrylate together with trimethylolpropane tri(meth)acrylate, and further including a polymer component which adjusts curability (i.e. “a curing kinetics control additive”), given the teachings of Konishita et al., because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 

Claims 45 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0099318).
Regarding claims 45 and 54-56; Suzuki et al. teach a composition used to produce a film [0095]. The composition comprises a radically polymerizable monomer; a chain transfer agent [0070]; and a crosslinking agent [0088]. An expressly named example of radically polymerizable monomer is trimethylolpropane trimethacrylate, which is identical to the instantly claimed crosslinking agent, and di(meth)acrylates [0057]. An expressly named example of chain transfer agent is α-methylstyrene dimer [0070]. The chain transfer agent corresponds to the instantly claimed “curing kinetics control additive” of instant claims 45 and 54-56. 
The compositions of Suzuki et al. comprise a chain transfer agent, with an expressly named example being an alpha-methylstyrene dimer. This is also identical to the “curing kinetics control additive” recited in claims 55-56. As the alpha-methyl styrene dimer of the instant claims is not specially treated to provide the function of “curing kinetics control additive,” the alpha-methylstyrene dimer will necessarily perform this function. 
Suzuki et al. expressly states that two or more radical polymerizable monomers can be used to produce the cured film of the invention [0049]. Based on this teaching it would have been obvious to one of ordinary skill in the art to use two radical polymerizable monomers, including trimethylolpropane trimethacrylate and a di(meth)acrylate, in the compositions of Suzuki et al., together with alpha-methylstyrene chain transfer agent (which is identical to the instantly claimed ‘curing kinetics control additive,” because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. The trimethyolpropane trimethacrylate is identical to the multifunctional crosslinking agent of the instantly claimed invention and will therefore necessarily perform the same function as the multifunctional crosslinking agent of the instantly claimed invention. Alternatively, the crosslinking agents in [0088] of Suzuki include multifunctional crosslinking agents. The compositions of Suzuki are crosslinked (i.e. cured [0104]) and are in the form of films, and therefore meet “cured film” recited in claim 45. 

Claims 45, 54, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US 2007/0268556).
Regarding claims 45, 54, and 59; Chopra teach polymer films [0035] which are cured [0064]. The films are formed from a composition multifunctional acrylates, such as diacrylates and trimethylol propane triacrylate, which also function as crosslinking additives. These components can be used in mixtures together in the compositions of Chopra et al. [0066]. Additives such as chain transfer agents can further be included in the compositions of Chopra, with an expressly named example being dodecane thiol [0132]. This corresponds to the instantly claimed “curing kinetics control additive” of instant claims 45, 54, and 59. 
It would have been obvious, based on the teachings of Chopra, to produce cured polymer films made from a composition comprising combinations of diacrylates, trimethylol propane triacrylate, and a dodecane thiol chain transfer agent, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.

Claims 45, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al. (WO 2016/098314).
Regarding claims 45, 62, and 63; Honma et al. teaches an adhesion layer for an optical component and circuit board [abs] where a layer is placed on a substrate followed by curing (cured film) [p32].  Honma et al. teaches the adhesion layer composition comprises ethylenically unsaturated compounds (A) including monofunctional acrylates (e.g. lauryl (meth)acrylate), curing kinetics control additive) [0032], a polyfunctional (meth)acrylate (e.g. trimethylolpropane di(meth)acrylate; diacrylate) [0033], and a vinyl compound such as 2,4,6,8-tetramethyl-2,4,6,8-tetravinylcyclotetrasiloxane (multifunctional crosslinker) [0031].  Honma et al. teaches the compound (A) may be composed of a combination of plurality of compounds [0043].
It would have been obvious, based on the teachings of Honma et al., to produce an adhesive cured film made from a composition comprising combinations of a diacrylate, a monoacrylate (curing kinetics control additive), and 2,4,6,8-tetramethyl-2,4,6,8-tetravinylcyclotetrasiloxane, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.  Additionally, It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.

Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, known by Jain (US Serial No. 2014/00627620) fails to teach each of the required ranges with sufficient specificity, nor one of ordinary skill in the art would not have motivation to modify the ranges of each of the taught compounds to fall within the claimed ranges without impermissible hindsight.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767